IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-82,729-05


                        EX PARTE WILLIAM ISAAC HOFF, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 09-9-24700-A-4 IN THE 377th DISTRICT COURT
                             FROM VICTORIA COUNTY


        Per curiam.

                                               ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

taking a weapon from a peace officer and one count of attempted taking a weapon from a peace

officer. He originally received two years in state jail for the attempted taking a weapon from a peace

officer count, and ten years, probated, for the taking a weapon from a peace officer count. His

community supervision was later revoked, and he was sentenced to ten years years’ imprisonment.

        In the instant application, Applicant alleges that the trial court abused its discretion in various

respects, including the failure to grant Applicant pre-sentencing jail time credit. Applicant’s claim
                                                                                                     2

regarding the failure to grant pre-sentencing jail time credits is dismissed. Ex parte Ybarra, 149
S.W.3d 147 (Tex. Crim. App. 2004) (Where an inmate seeks pre-sentence jail time credit, "[t]he

appropriate remedy in this situation is to require Applicant to present the issue to the trial court by

way of a nunc pro tunc motion, . . . [and] [i]f the trial court fails to respond, Applicant is first

required to seek relief in the Court of Appeals, by way of a petition for a writ of mandamus, unless

there is a compelling reason not to do ."). His remaining claims are barred from review under Article

11.07, Section 4 of the Texas Code of Criminal Procedure. Therefore, those claims are also

dismissed.

Filed: August 22, 2018

Do not publish.